*592MEMORANDUM **
Juan Carlos Ocasio appeals pro se from the district court’s order affirming the bankruptcy court’s order denying his motion to vacate its dismissal and reinstate his adversary proceeding. We have jurisdiction under 28 U.S.C. § 158(d). We independently review the bankruptcy court’s determinations without deference to the district court. Levin v. Maya Constr. (In re Maya Constr. Co.), 78 F.3d 1395, 1398 (9th Cir.1996).
We affirm for the reasons stated in the district court’s order entered on March 22, 2000.
Ocasio’s remaining contentions lack merit.
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.